Citation Nr: 0520115	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for septoplasty with 
removal of part of the cheekbone and nasal cartilage.

2.  Entitlement to an increased rating for sinusitis with 
rhinitis and nasal pharyngitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

An October 2003 Board decision denied the veteran's claim for 
service connection for generalized dermatitis, and denied the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The October 2003 decision remanded the 
claims currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The October 2003 Board decision instructed the RO to contact 
the veteran in order to obtain additional medical records, 
and instructed the RO to schedule the veteran for a VA ear, 
nose and throat examination to determine the nature and 
extent of any residuals of the nasal surgery and to ascertain 
the severity of the veteran's sinusitis.  

In June 2005, the veteran's claims were returned to the Board 
without the addition of any further evidence.  The record 
indicates that the veteran failed to report to his scheduled 
VA examinations, and that the veteran did not respond to 
requests for further information.  However, the record 
reveals that the all of the letters sent to the veteran 
following the October 2003 Board decision were sent to the 
incorrect address.  One of these letters was returned to the 
RO marked as undeliverable.  A review of the claims file 
reveals that the veteran submitted a Direct Deposit Sign-Up 
Form in July 2002 which contained a more current address.  An 
April 2005 check with the Social Security Administration 
(SSA) indicates that the SSA is currently using the address 
that the veteran supplied on his July 2002 direct deposit 
form.  Since the claims file contained the veteran's correct 
address, and the notice of scheduled VA examinations were 
sent to an incorrect address, the veteran must be given 
another opportunity to receive a VA examination, after proper 
notification.

The Board further notes that in July 2005 the veteran's 
representative specifically requested that the veteran's 
claims be remanded so that the veteran may be contacted at 
his correct address and rescheduled for a VA examination.

Accordingly, this case is REMANDED for the following:

1.  After verifying the veteran's current 
address, the RO should contact the 
veteran and request that he furnish the 
names, addresses, and dates of treatment 
of all medical providers from whom he has 
received treatment for the residuals of 
the surgery for a deviated nasal septum 
since his discharge from service, and for 
sinusitis since 2001.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA ear, nose and throat examination to 
determine the nature and relationship to 
service, or service-connected disability, 
of any residuals of the nasal surgery at 
issue, and to ascertain the severity of 
his sinusitis.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not (a 50 
percent probability or greater) that the 
residuals, if any, of the submucous 
resection are related to service or the 
veteran's service-connected sinusitis.  
The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




